[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          AUG 12, 2011
                            No. 11-10418
                                                           JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 3:10-cr-00100-LC–1

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

KELLY ANN BENDER,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                            (August 12, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Gwendolyn Spivey, appointed counsel for Kelly Bender in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Bender’s conviction and resulting

sentence are AFFIRMED.




                                         2